TANNER, P. J.
This is a petition under the Workmen’s Compensation. Act.
We think the petitioner was excused by reason of accident or mistake from giving the written notice, required by the statute.
Petitioner had lost the entire use. of his right eye for six months or more before the accident, but he testified that, while cleaning a machine,, he blew dust or sawdust into his: eyes and that an acute glaucoma of, the right eye followed the chronic: glaucoma which already existed. According to the medical testimony this., was possible although one of the physicians thinks that it was not at all probable. We find, however, from the uncontradicted testimony of the petitioner, that the accident occurred and that it caused an acute, glaucoma of the right ’ eye which' necessitated the removal of the eye..
We think, according to the medical testimony, that glaucoma already existed in the left eye at the time of the accident. Prom tlie medical testimony we think it is doubtful if the-accident accelerated the glaucoma of the left eye, but if it did, we are unable from the testimony to estimate the time in which the progress of the g-laucoma of the left eye was accelerated. We therefore think that we can only award compensation for the medical expense of removing- the right eye and for the time necessary to recover from that operation.
We think petitioner is entitled to the amount of the doctor’s bill, $98, and for one-half of his average weekly wage, $17.85, for the period of two months.